UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53435 RENAISSANCE BIOENERGY, INC. Nevada (State or other jurisdiction of incorporation or organization) 36101 Bob Hope Dr., Ste #E5-238 Rancho Mirage, CA 92270 (Address of Principal Executive Offices, including zip code) 888-717-2221 (Issuer’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: None Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X]No [] Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of August 27, 2010: $ 80,534. The registrant had 258,948,988 shares of common stock outstanding as of June 17, 2010. PART I Page Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 2. Properties. 8 Item 3. Legal Proceedings. 8 PART II Item 5. Market For Common Stock and Related Stockholder Matters. 8 Item 6. Selected Financial Data 9 Item 7. Managements Discussion and Analysis of Financial Condition or Plan of Operation. 10 PART III Item 7A. Quantitative and Qualitative Disclosures about Market Risk. 13 Item 8. Financial Statements and Supplementary Data. 13 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 32 Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 32 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 PART IV Item 14. Principal Accountant Fees and Services. 40 Item 15. Exhibits, Financial Statement Schedules. 42 -2- PART I ITEM 1.BUSINESS General The Company was incorporated in the state of Nevada on April 27, 2005 under the name, ESE Corporation. The Company’s fiscal year end is May 31. We are a development stage -waste to renewable energy- advanced biofuels company that intends to produce ethanol by recycling liquids, such as soda, juices, beer, wine, spirits, syrups, and waste alcohol from pharmaceutical and industrial sources destined for disposal.We intend to use these materials instead of corn, a food source, to produce ethanol and to recycle the glass, paper, plastic, or aluminum containers, which contained the liquids. While our original business plan was to engage in the business of selling roasted whole coffee beans and fresh brewed coffee, this plan was never realized and the Company did not generate revenues from this proposed endeavor.In December 2009, the Company abandoned its rented retail facilities and the principal shareholders sold their common stock to an unrelated party who intends to operate the business as an ethanol recovery plant.The Company's name was changed on January 6, 2010 to reflect the new business plan. The new business plan involves the purchase of an existing plant located near Medina,Ohio.We entered into a sale agreement and put a deposit of $50,000 into escrow to acquire this property.The agreement has expired and the deposit forfeited.However, the plant is still unsold and we continue to seek capital of approximately $6 million for its purchase and initial operation.If we are unable to purchase this facility, we would seek out a site and construct a plant to recycle liquids, such as soda, juices, beer, wine, spirits, syrups, and waste alcohol from pharmaceutical and industrial sources, which are destined for disposal, into ethanol.The Company also intends to recycle the packaging materials originally containing the liquids.Consummation of this plan requires the Company, among other things, to raise approximately $6 million through borrowing and/or the sale of its equity securities. A summary of the benefits of ethanol is presented below: Ethanol is a green renewable fuel: Renewable fuels are fuels that we can make again and again without depleting valuable resources in the earth. Extracting crude oil from the ground depletes resources from the earth’s crust. The liquid wastes we use for ethanol, on the other hand, are generated every year. This means that we can make ethanol this year, next year, and the year after that by using liquid wastes. By using renewable fuels, we can preserve the resources that are remaining in the earth – but still get the fuel our economy needs. Ethanol reduces pollution and greenhouse gas emissions:Ethanol contains a higher percentage of oxygen than traditional petroleum-based gasoline.Accordingly, ethanol burns more completely than petroleum-based gasoline, and does not contribute to global warming like burning petroleum-based fuels does. In fact, using ethanol as a motor fuel reduces greenhouse gas emissions by as much as 46%.Using just 10% ethanol in automobile gas tanks reduces greenhouse gas emissions by up to 19%. -3- Ethanol does not pollute ground water: Because of its chemical structure, ethanol separates when it comes into contact with water. This makes it very safe for the environment because ethanol is biodegradable and will not pollute ground water like many other potential fuel sources could. Ethanol reduces our dependence on foreign oil: About 45% of all of American oil consumption is used as gasoline fuel for passenger vehicles. By using ethanol as a substitute and/or additive to petroleum-based gasoline, ethanol helps to reduce regional dependence on imported oil and petroleum products.By switching to ethanol and ethanol blends, we can continue to grow our economy while reducing our addiction to foreign oil. Ethanol can be made from nearly anything.Though ethanol was first made decades ago, the technologies used in today’s ethanol industry are still in their infancy. Most of today’s ethanol production is made from corn and sugar. The technology for using waste products, such as unusable portions of crops, to produce ethanol is expected to be developed in the future. Should we find the capital to acquire the Medina, Ohio plant, assuming its continued availability, we expect to achieve revenue producing operations in approximately 4 months from its purchase.Should we be required to construct a new facility, we anticipate revenue producing operations to commence in approximately 9 months from date of acquisition of the related property. If we are unable to raise sufficient capital to either purchase the aforementioned ethanol plant or build one, we would seek opportunities in other areas. Forward Looking Statements This annual report and the exhibits attached hereto contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements concern the Company's anticipated results and developments in the Company's operations in future periods, planned exploration and development of its properties, plans related to its business and other matters that may occur in the future. These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “believes” or “does not believe”, "expects" or "does not expect", "is expected", "anticipates" or "does not anticipate", "plans", "estimates" or "intends", or stating that certain actions, events or results "may", "could", "would", "might" or "will" be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: -4- •risks related to our proposed recovery and recycling operations being subject to governmentregulation; •risks related to our ability to obtain additional capital to carry out our proposed business plan; •risks related to our ability to attract and retain qualified personnel •risks related to the fluctuation of prices for ethanol and petrochemicals; •risks related to the competitive industry of alternative fuels; •risks related to the possible dilution of our common stock from additional financing activities; and •risks related to fluctuations of the price of our shares of common stock. Employees We currently have four management level staff which we employ on a contract basis. We may require employees in the future. There is intense competition for capable, experienced, qualified personnel and there is no assurance that we will be able to obtain new qualified employees when required. Patents The Company holds no patents or trademarks. ITEM 1A.RISK FACTORS We are subject to various risks, which may materially harm our business, financial condition and results of operations. You should carefully consider the risks and uncertainties described below and the other information in this filing before deciding to purchase our common stock. If any of these risks or uncertainties actually occurs, our business, financial condition or operating results could be materially harmed. In that case, the trading price of our common stock could decline and you could lose all or part of your investment. We are a relatively young company with no operating history Since we are a young company, it is difficult to evaluate our business and prospects. At this stage of our business operations, even with our good faith efforts, potential investors have a high probability of losing their investment. Our future operating results will depend on many factors, including the ability to generate sustained and increased demand and acceptance of our products, the level of our competition, and our ability to attract and maintain key management and employees. While management believes their estimates of projected occurrences and events are within the timetable of their business plan, there can be no guarantees or assurances that the results anticipated will occur. -5- We expect to incur net losses in future quarters. If we do not achieve profitability, our business may not grow or operate. We may not achieve sufficient revenues or profitability in any future period. We will need to generate revenues from the sales of our products or take steps to reduce operating costs to achieve and maintain profitability. Even if we are able to generate revenues, we may experience price competition that will lower our gross margins and our profitability. If we do achieve profitability, we cannot be certain that we can sustain or increase profitability on a quarterly or annual basis. We may require additional funds to operate in accordance with our business plan. We may not be able to obtain additional funds that we may require. We do not presently have adequate cash from operations or financing activities to meet our long-term needs. If unanticipated expenses, problems, and unforeseen business difficulties occur, which result in material delays, we will not be able to operate within our budget. If we do not achieve our internally projected sales revenues and earnings, we will not be able to operate within our budget. If we do not operate within our budget, we will require additional funds to continue our business. If we are unsuccessful in obtaining those funds, we cannot assure you of our ability to generate positive returns to the Company. Further, we may not be able to obtain the additional funds that we require on terms acceptable to us, if at all. We do not currently have any established third-party bank credit arrangements. If the additional funds that we may require are not available to us, we may be required to curtail significantly or to eliminate some or all of our development, manufacturing, or sales and marketing programs. We are highly dependent on several individuals to carry out our business plan. We are largely dependent on several individuals, for specific proprietary technical knowledge and the Company's market knowledge. Our ability to successfully carry out our business plan may be at risk from an unanticipated termination, accident, injury, illness, incapacitation, or death of either of these individuals.Upon such occurrence, unforeseen expenses, delays, losses and/or difficulties may be encountered. Our success may also depend on our ability to attract and retain other qualified management and sales and marketing personnel. We compete for such persons with other companies and other organizations, some of which have substantially greater capital resources than we do. We cannot give you any assurance that we will be successful in recruiting or retaining personnel of the requisite caliber or in adequate numbers to enable us to conduct our business. There is currently a limited market t for our common stock.Therefore, investor’s holdings in our common stock may be illiquid. Our common stock istraded on the Bulletin Board operated by the Financial Industry Regulatory Authority (“FINRA”). Our directors and executive officers beneficially own a substantial amount of our common stock. Accordingly, these persons will be able to exert significant influence over the direction of our affairs and business, including any determination with respect to our acquisition or disposition of assets, future issuances of common stock or other securities, and the election or removal of directors. Such a concentration of ownership may also have the effect of delaying, deferring, or preventing a change in control of the Company or cause the market price of our stock to decline. Notwithstanding the exercise of their fiduciary duties by the directors and executive officers and any duties that such other stockholder may have to us or our other stockholders in general, these persons may have interests different than yours. -6- We do not expect to pay dividends for the foreseeable future. For the foreseeable future, it is anticipated that earnings, if any, that may be generated from our operations will be used to finance our operations and that cash dividends will not be paid to holders of our common stock. We expect to be subject to SEC regulations and changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and other trading market rules, are creating uncertainty for public companies. We are committed to maintaining high standards of corporate governance and public disclosure. As a result, we intend to invest appropriate resources to comply with evolving standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. There is Substantial Doubt About Our Ability to Continue as a Going Concern, which Means that We May Not Be Able to Continue Operations Unless We Obtain Additional Funding The report of our independent accountants on our May 31, 2010 financial statements included an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to recurring losses and working capital shortages. Our ability to continue as a going concern will be determined by our ability to obtain additional funding. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our Common Stock May Be Affected By Limited Trading Volume and May Fluctuate Significantly There has been no market for our common stock and there can be no assurance that an active trading market for our common stock will develop.As a result, this could adversely affect our shareholders' ability to sell our common stock in short time periods, or possibly at all.Our common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations, which could adversely affect the market price of our common stock without regard to our operating performance.In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially.Substantial fluctuations in our stock price could significantly reduce the price of our stock. Our Officers and Directors Have the Ability to Exercise Significant Influence Over Matters Submitted for Stockholder Approval and Their Interests May Differ From Other Stockholders Our executive officers and directors have significant influence in determining the outcome of any corporate transaction or other matter submitted to our stockholders for approval, including mergers, acquisitions, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of these executive officers and directors may differ from the interests of the other stockholders. -7- ITEM 2.PROPERTIES The Company’s properties are limited at the present time to its offices in Los Angeles. The Company considers its existing facilities to be adequate for its current needs. ITEM 3.LEGAL PROCEEDINGS We are not a party to any material pending legal proceedings and, to the best of our knowledge, no such action by or against the Company has been threatened. PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock trades publicly on the over the counter bulletin board under the symbol "RENS." The over the counter bulletin board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities. The over the counter Bulletin Board securities are traded by a community of market makers that enter quotes and trade reports. This market is extremely limited and any prices quoted may not be a reliable indication of the value of our common stock. The following table sets forth the high and low bid prices per share of our common stock for the periods indicated as reported on the over the counter bulletin board. Y YEAR ENDED MAY 31, 2010 High Low Fourth Quarter Third Quarter Second Quarter First Quarter Y YEAR ENDED MAY 31, 2009 High Low Fourth Quarter Third Quarter Second Quarter First Quarter The quotes represent inter-dealer prices, without adjustment for retail mark-up, mark-down or commission and may not necessarily represent actual transactions. The trading volume of our securities fluctuates and may be limited during certain periods. As a result of these volume fluctuations, the liquidity of an investment in our securities may be adversely affected. -8- Holders As of June 17, 2010, there were 258,948,988 shares of common stock outstanding held by approximately 79 holders of record. Dividend Policy Our board of directors has not declared a dividend on our common stock during the last two fiscal years or the subsequent interim period and we do not anticipate the payments of dividends in the near future as we intend to reinvest our profits to grow our business. Penny Stock Status The Company’s common stock is a "penny stock," as the term is defined by Rule 3a51-1 of the Securities Exchange Act of 1934. This makes it subject to reporting, disclosure and other rules imposed on broker-dealers by the Securities and Exchange Commission requiring brokers and dealers to do the following in connection with transactions in penny stocks: Section 15(g) of the Securities Exchange Act of 1934 Our company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers Aspread@ and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities authorized for issuance under equity compensation plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. -9- ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of this report includes a number of forward- looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation We are a start-up corporation and have not yet generated or realized any revenues from our business operations, and have not commenced operations.Our original business plan involved the operating a chain of retail locations and we leased our first store .We have not commenced operations, the lease has been terminated and related property and equipment has been abandoned. In December 2009, control of our Company was acquired by another entity and, together with a new team of executive and management personnel, we have abandoned the predecessors' business plan and are in process of implementing a new business plan.It is now our intent to acquire a facility to recycle liquids, such as soda, juices, beer, wine, spirits, syrups, and waste alcohol from pharmaceutical and industrial sources, which are destined for disposal, into ethanol.We also intend to recycle the packaging materials originally containing the liquid.We have identified an existing ethanol processing plant located in Medina, Ohio that we believe is suitable for our purposes.During December 2009, we entered into a purchase contract to acquire this plant and paid $50,000 as a deposit to secure the property.Because we were unable to obtain financing to complete the purchase, the purchase contract expired and the $50,000 deposit has been forfeited.However, the property is still available and we continue to seek financing for this project.The implementation of our new business plan is dependent upon our raising approximately $6 million to purchase or construct a processing facility,institute a marketing program to attract customers and provide working capital for operating personnel and related expenses until such time asprofitable operations are achieved, if ever.Should we achieve revenue producing operations, but are unable to generate sufficient revenues, we may have to suspend or cease operations.If we cease operations, we do not have any plans to do anything else. If we are unable to raise the capital to purchase or construct an ethanol processing plant, we may seek other opportunities. Since acquiring control of the Company, through June 17, 2010, we have raised $80,000 from investors in a private placement of common stock and we have borrowed $120,000, of which $85,000 came from our officer/shareholders. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin operations. There is no assurance we will ever reach this point. Accordingly, we must raise cash from sources other than operations. Our only other sources for cash at this time are sales of our common stock and borrowings, principally from our officers and directors. -10- Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services.We need additional capital to operate during the next twelve months.Other factors are: · To become profitable and competitive, we have to attract customers and generate revenues. · Equity financing could result in additional dilution to existing shareholders. · As of the date of this report, we have yet to begin operations and therefore have not generated any revenues. Liquidity and Capital Resources As of May 31, 2010, our total assets were $52,874, consisting of cash of $19,408, and deferred expenses of $33,466.Our total liabilities at May 31, 2010 was $248,605, consisting of trade accounts payable of $29,353, accrued compensation of $120,871 and convertible notes payable, net of $98,382. As of May 31, 2009, our assets were $13 cash and our liabilities consisted of $5,004 accounts payable. Results of Operations Period from April 27, 2005 (inception) to May 31, 2010: Since inception on April 27, 2005, we have not generated any revenues. Our operating expenses from inception through May 31, 2010 were $481,353 comprised of $129,652 for legal and accounting fees, $35,000 for financing fees, and $319,865 for general and administrative expenses.Other income and expense consisted of income from forgiveness of debt, $7,000 offset by interest expense of $3,836.Our loss from operations and net loss for this period was $481,353. Year ended May 31, 2010 compared with year ended May 31, 2009: Total operating expenses for fiscal year ended May 31, 2010 were $343,734 versus $33,333 for the fiscal year ended May 31, 2009.The increase of $310,401 was principally due to increased legal and accounting fees of $8,885 and general and administrative expenses of $301,516.The increase in general and administrative expense was principally due to officer and directors’ compensation of $158,075, consultants of $70,481, a provision for forfeited deposit of $50,000 and travel of $9,588. Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures (Topic 820). This Update provides amendments to Subtopic 820-10, Fair Value Measurements and Disclosures - Overall, that require new disclosures and clarify existing disclosures.The amendments in this Update are effective for interim and annual periods beginning after December 15, 2010.The adoption of this ASU is not anticipated to have a material impact on the Company’s financial position or results of operation. -11- In October2009, FASB issued ASU 2009-13 Revenue Recognition (Topic 605). ASU 2009-05 provides accounting and financial reporting disclosure amendments for multiple-deliverable revenue arrangements. ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15,2010. The adoption of this ASU is not anticipated to have a material impact on the Company’s financial position or results of operations. In September 2009, the FASB issued ASU 2009-12, Fair Value Measurements and Disclosures (Topic 820): Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent). ASU 2009-12 provides amendments to Subtopic 820-10, Fair Value Measurements and Disclosures – Overall, for the fair value measurement of investments in certain entities that calculate net asset value per share (or its equivalent). The adoption of this ASU in not anticipated to have a material impact on the Company’s financial position or results of operation. In August2009, FASB issued ASU 2009-05 Fair Value Measurements and Disclosure (Topic 820). ASU 2009-05 provides amendments for the fair value measurement of liabilities and clarification on fair value measuring techniques. ASU 2009-05 is effective for the first reporting period, including interim periods, beginning after the issuance. The adoption of this ASU did not have a material impact on the Company’s financial position or results of operations. In June 2009, FASB issued ASU 2009-01 Topic 105 — Generally Accepted Accounting Principles. ASU 2009-01 identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with GAAP. ASU 2009-01 is effective for financial statements issued for interim and annual periods ending after September15, 2009. The adoption of this ASU did not have a material impact on the Company’s financial position or results of operations. In June 2009, the FASB issued SFAS No.167, Amendments to FASB Interpretation No.46(R) (“SFAS No.167”), which amends the consolidation guidance applicable to variable interest entities. The amendments will significantly affect the overall consolidation analysis under FASB ASC 810, Consolidation and requires an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a variable interest entity.SFAS No.167 has not yet been codified and in accordance with ASC 105, remains authoritative guidance until such time that it is integrated in the FASB ASC.SFAS No.167 is effective as of the beginning of the first fiscal year that begins after November15, 2009, early adoption is prohibited. The adoption of this Update will have no material effect on the Company’s financial condition or results of operations. In June, 2009, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No 166, Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140” (“SFAS 166”). This Statement removes the concept of a qualifying special-purpose entity from Statement 140 and removes the exception from applying FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, to qualifying special-purpose entities.SFAS No.166 has not yet been codified and in accordance with ASC 105, remains authoritative guidance until such time that it is integrated in the FASB ASC. SFAS No.166 is effective for financial asset transfers occurring after the beginning of an entity’s first fiscal year that begins after November15, 2009 and early adoption is prohibited. The adoption of this statement will have no material effect on the Company’s financial condition or results of operations. -12- In May, 2009, FASB issued ASC 855 Subsequent Events which establishes principles and requirements for subsequent events. In accordance with the provisions of ASC 855, the Company currently evaluates subsequent events through the date the financial statements are available to be issued. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholders’ Deficit F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 -13- To the Board of Directors and Stockholders Renaissance Bioenergy, Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheets of Renaissance Bioenergy, Inc. as of May 31, 2010 and 2009, and the related statements of operations, stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Renaissance Bioenergy, Inc. as of May 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, The Company’s significant and ongoing operating losses raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding the resolution of this issue are also discussed in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. BEHLERMICK, PS BehlerMick PS Spokane, Washington September 9, 2010 F-1 -14- RENAISSANCE BIOENERGY INC. (A Development Stage Enterprise) BALANCE SHEETS May 31, May 31, ASSETS CURRENT ASSETS Cash $ $
